Title: To George Washington from George Walton, 11 November 1780
From: Walton, George
To: Washington, George


                        
                            Sir, 
                            Philadelphia, 11 November, 1780
                        
                        Your Excellency will be pleased to recollect, that, some time since, the delegates of Georgia addressed you
                            respecting lieutenant Morris, of the Southern artillery, and to which you answered, that you would transmit the proposal
                            to Sir Henry Clinton. A considerable time has now elapsed, and Mr Morris remaining in a disagreable state of suspence, I
                            cannot forbear to entreat your farther attention to his case.
                        Congress, in the former part of the present year, referred an application from the same State, to the
                            Commander in chief. It was respecting Samuel Elbert, esquire, Colonel and principal Officer in the line of the State, and
                            Brigadier-general of the militia, who being a prisoner of war, the Government was very solicitous to procure his exchange.
                            Should you have done any thing in consequence of this reference, I should be happy in having it in my power to make the
                            communication.
                        Major general Lincoln, during his command of the Southern Army, made a proposition to Major-General Prevost,
                            to exchange Elbert for Governor Wright: but the latter objecting that he ought to be considered as a prisoner, it was
                            referred to the decision of Sir Henry Clinton. General Lincoln can advise particularly respecting this business, and I
                            rely upon your Excellency’s moving in it to a proper length.
                        Mr & Mrs Matthews inform me that an application is about to be made to Sir Henry Clinton, thro Your
                            Excellency, for permission for the latter to go in a flag to Charles-town; and Mrs Walton’s Sister, (who is now with us,)
                            having an Estate of negroes in Georgia; seems inclined to embrace so good an opportunity of going there: I request,
                            therefore, that you will apply also for leave for Miss Ann-Sarah Camber, to go to Savannah in Georgia, by way of
                            Charles-town in South-Carolina.
                        As it will be her wish to return to her Sister, by this or some other flag, I leave it to your Excellency to
                            determine, whether it is necessary to mention such intention—or whether it may not be left open, and for her to depend
                            upon a passport to return from the commanding officer there? If there could be no doubt of Sir Henry’s agreeing to give a
                            permission to return at leisure, I could wish it asked for altho it might increase the difficulty of getting her negroes.
                            Miss Camber is hopeful of returning this winter; but I think it improbable. I have the honor to be, with great respect,
                            your Excellency’s most Obedient servant,
                        
                            Geo. Walton
                        
                    